Citation Nr: 0808270	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran testified that he had recently 
been treated for his skin condition at the Fayetteville 
(North Carolina) VA Medical Center, and that it had been 
discovered that his skin rash had spread to his torso.  Upon 
remand, a request for those records must be made.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), which altered the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they pertain 
to increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for a compensable rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

He should also be advised to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  Request that any records of the 
veteran's treatment for skin disorders at 
Fayetteville VAMC since February 2004 be 
provided.   

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issue on appeal continues to be 
denied, the veteran and his representative 
must be provided a supplemental statement of 
the case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
